Opinion by
Mr. Justice Teller.
The parties to this action were owners of adjoining lots, holding under deeds containing the restriction that “all stables and outbuildings shall be placed at the rear of the lots.”
Plaintiff in error was proceeding to erect a one story brick garage at the rear of his house, using a portion of the rear wall thereof as a part of one of the walls of the garage. The garage extended to within a few inches of the lot line between the lots of the parties, and within three feet and eight inches of the sleeping porch of defendant in error.
The latter secured a permanent injunction against the erection of said garage, the District Court holding that it was an outbuilding within the meaning of said restrictive clause.
It was shown in evidence that the construction of garages as a part of residence buildings is not uncommon, and that this garage was to be architecturally in harmony with the house of which it was made a part.
We cannot agree with the District Court that such a construction is an outhouse within the meaning of said re*555striction. No objection is made to the use to which the room is to be put, and we see no more reason for calling it an outhouse than for so designating it if it were to be used as a kitchen or bedroom.
The judgment is accordingly reversed with directions to dismiss the suit.
Judgment reversed.
Chief Justice Garrigues and Mr. Justice Burke concur.